UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1545



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


EMMA D. HANDY,

                                              Claimant - Appellant,

          versus


207 SCHOOL HOUSE LANE, GRASONVILLE, MARYLAND
21638, with all buildings, appurtenances, and
improvements   thereon;    $132,151.37   U.S.
CURRENCY (HANDY),

                                                          Defendants.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (1:05-cv-
01702-AMD)


Submitted:   October 29, 2007          Decided:     November 16, 2007


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Emma D. Handy, Appellant Pro Se. Rod J. Rosenstein, United States
Attorney, Allen F. Loucks, Richard Charles Kay, Assistant United
States Attorneys, Baltimore, Maryland, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          Emma   D.   Handy   appeals    the   district   court’s   order,

following trial, forfeiting certain real property and currency to

the United States.      We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.    United States v. Handy, Nos. 1:05-cv-01702-

AMD; 1:05-cv-02320-AMD (D. Md. May 8, 2007). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                AFFIRMED




                                 - 3 -